Exhibit 10.2

LOGO [g38782img_001.jpg]

Confirmation of Forward Stock Purchase Transaction

 

Date:    July 15, 2008    MLI Ref.: [—] To:    American Oriental Bioengineering,
Inc.       Attention:            Lily Li      

         Chief Financial Officer

      Telephone No.:   212-786-7566       Facsimile No.:    212-786-7569    To:
   Merrill Lynch International       Merrill Lynch Financial Centre       2 King
Edward Street       London EC1A 1HQ    From:    Merrill Lynch, Pierce, Fenner &
Smith Incorporated, solely as Agent       222 Broadway, 16th Floor       New
York, New York 10038   

Dear Sir / Madam:

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Transaction entered into between Merrill Lynch
International (“MLI”), through its agent Merrill Lynch, Pierce, Fenner & Smith
Incorporated (“Agent”), and American Oriental Bioengineering, Inc. (“Party B”)
on the Trade Date specified below (the “Transaction”). This Confirmation
constitutes a “Confirmation” as referred to in the ISDA Master Agreement
specified below.

The definitions and provisions contained in the 2000 ISDA Definitions (the “Swap
Definitions”) and the 2002 ISDA Equity Derivatives Definitions (the “Equity
Definitions” and together with the Swap Definitions, the “Definitions”) in each
case as published by the International Swaps and Derivatives Association, Inc.,
are incorporated into this Confirmation. In the event of any inconsistency
between the Swap Definitions and the Equity Definitions, the Equity Definitions
will govern and in the event of any inconsistency between the Definitions and
this Confirmation, this Confirmation will govern.

1. This Confirmation evidences a complete binding agreement between you and us
as to the terms of the Transaction to which this Confirmation relates. This
Confirmation (notwithstanding anything to the contrary herein) shall be subject
to an agreement in the form of the 1992 ISDA Master Agreement
(Multicurrency—Cross Border) (the “Master Agreement”) as if we had executed an
agreement in such form (but without any Schedule and with the elections
specified in the “ISDA Master Agreement” Section of this Confirmation) on the
Trade Date of the Transaction. In the event of any inconsistency between the
provisions of that agreement and this Confirmation, this Confirmation will
prevail for the purpose of the Transaction. The parties hereby agree that the
Transaction evidenced by this Confirmation shall be the only Transaction subject
to and governed by the Master Agreement.

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

 

General Terms:

  

Trade Date:

   July 9, 2008

Effective Date:

   July 15, 2008, subject to cancellation of the Forward Stock Purchase
Transaction prior to 5:00 p.m. (New York City time) on such date by Party B.



--------------------------------------------------------------------------------

Seller:

   MLI

Buyer:

   Party B

Shares:

   The shares of common stock, $0.001 par value, of American Oriental
Bioengineering, Inc. (New York Stock Exchange Symbol: “AOB”).

Number of Shares:

   3,712,700

Daily Number of Shares:

   The Number of Shares divided by 20.

Forward Price:

   $8.08

Prepayment:

   Applicable

Prepayment Amount:

   $29,998,616 (The Forward Price multiplied by the Number of Shares).

Prepayment Date:

   The Effective Date; provided no cancellation of this Forward Stock Purchase
Transaction has occurred prior to 5:00 p.m. (New York City time) on such date by
the Counterparty.

Exchange:

   The New York Stock Exchange.

Related Exchange(s):

   All Exchanges.

Settlement Terms:

  

Physical Settlement:

   Applicable. In lieu of Section 9.2(a)(iii) of the Equity Definitions, MLI
will deliver to Party B the Daily Number of Shares on each Settlement Date.

Settlement Currency:

   USD

Settlement Dates:

   Three Exchange Business Days following each of the twenty consecutive Trading
Days beginning on and including July 15, 2015.

Trading Day:

   Any day on which (i) there is no Market Disruption Event (as defined below)
and (ii) the New York Stock Exchange or, if the Shares are not quoted on the New
York Stock Exchange, the principal national or regional securities exchange on
which the Shares are listed, is open for trading or, if the Shares are not so
listed, admitted for trading or quoted, any Business Day. A “trading day” only
includes those days that have a scheduled closing time of 4:00 p.m. (New York
City time) or the then standard closing time for regular trading on the relevant
exchange or trading system.

Market Disruption Event:

   The occurrence or existence for more than one half hour period in the
aggregate on any Scheduled Trading Day for the Shares of any suspension or
limitation imposed on trading (by reason of movements in price exceeding limits
permitted by the New York Stock Exchange or otherwise) in the Shares or in any
options, contracts or future contracts relating to the Shares, and such
suspension or limitation occurs or exists at any time before 1:00 p.m. (New York
City time) on such day.

 

2



--------------------------------------------------------------------------------

Business Day:

   Any weekday that is not a day on which banking institutions in The City of
New York are authorized or obligated to close.

Dividends:

  

Dividend Payment:

   In lieu of Section 9.2(a)(iii) of the Equity Definitions, MLI will pay to
Party B the Dividend Amount on the Dividend Payment Date.

Dividend Amount:

   (a) 100% of any gross cash dividend per Share declared by the Issuer to
holders of record of a Share on any record date occurring during the period
from, and including, the Trade Date to, but excluding, the final Settlement
Date, multiplied by (b) the Number of Shares minus the sum of the Daily Number
of Shares for each Settlement Date that has occurred as of the date of
determination.

Dividend Payment Date:

   Each date on which the relevant Dividend Amount is paid by the Issuer to
holders of record of a Share. Share Adjustments:   

Method of Adjustment:

   Calculation Agent Adjustment. Extraordinary Events:    Consequences of Merger
Events:   

Share-for-Share:

   Alternative Obligation.

Share-for-Other:

   Cancellation and Payment.

Share-for-Combined:

   Component Adjustment. Tender Offer:    Not Applicable. Nationalization,
Insolvency or Delisting:    Cancellation and Payment; provided that in addition
to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it shall
also constitute a Delisting if the Exchange is located in the United States and
the Shares are not immediately re-listed, re-traded or re-quoted on any of the
New York Stock Exchange, the American Stock Exchange, The NASDAQ Global Select
Market or The NASDAQ Global Market (or their respective successors); if the
Shares are immediately re-listed, re-traded or re-quoted on any such exchange or
quotation system, such exchange or quotation system shall be deemed to be the
Exchange. Determining Party for Merger Events and Nationalization, Insolvency or
Delisting:    MLI

 

3



--------------------------------------------------------------------------------

Additional Disruption Events:   

Change in Law:

   Applicable

Failure to Deliver:

   Applicable, provided that Section 12.9(a)(iii) of the Equity Definitions is
hereby amended by adding the words “, if such failure is not remedied on or
before the 30th (thirtieth) Clearance System Business Day following the
Settlement Date” at the end thereof.

Hedging Disruption:

   Not Applicable

Increased Cost of Hedging:

   Not Applicable

Hedging Party:

   MLI

Determining Party:

   MLI Non-Reliance:    Applicable Agreements and Acknowledgements Regarding
Hedging Activities:    Applicable Additional Acknowledgements:    Applicable

3. Early Termination:

MLI may elect to early terminate this Transaction in whole or in part by
delivering written notice (an “Early Termination Notice”) to Party B specifying
(i) the number of Shares subject to such early termination and (ii) the related
Settlement Date. MLI’s payment obligation in respect of this Transaction shall
be satisfied by the delivery of a number of Shares equal to the number of Shares
specified in such Early Termination Notice. The number of Shares specified as
being due in respect of any early termination pursuant to this section will be
deliverable on the third Clearance System Business Day following the Settlement
Date specified in the Early Termination Notice, subject to postponement and
alternative cash settlement as described below opposite the caption “Regulatory
Compliance”. An early termination of this Transaction pursuant to this section
shall be effective only with respect to the number of Shares specified in the
Early Termination Notice and the Transaction otherwise shall remain in full
force and effect.

Party B may request in writing that MLI exercise its right to early terminate
the Transaction in whole or in part at any day, which request shall not be
unreasonably denied by MLI; provided that on the date of such request and as a
condition to such early termination of the Transaction, Counterparty shall
represent in writing to MLI that neither Counterparty nor any of its affiliates
is in possession of any material non-public information with respect to
Counterparty or the Shares and make such other representations and warranties
related to compliance with applicable laws as MLI shall determine are necessary
or advisable. For the avoidance of doubt, the parties agree that it shall be
reasonable for MLI to deny any early termination request for reasons, including
without limitation, relating to the unavailability or cost of stock borrow of
the Shares or the facilitation by MLI or its affiliates of transactions whereby
investors in securities of Counterparty that are exchangeable or convertible
into Shares are able to hedge their investments in such securities.

4. Staggered Settlement:

If MLI determines reasonably and in good faith that the number of Shares
required to be delivered to Party B hereunder on any Settlement Date would
exceed 8.0% of all outstanding Shares, then MLI may, by notice to Party B on or
prior to such Settlement Date (a “Nominal Settlement Date”), elect to deliver
the Shares comprising the related Settlement Amount on two or more dates (each,
a “Staggered Settlement Date”) or at two or more times on the Nominal Settlement
Date as follows:

 

  (1)

in such notice, MLI will specify to Party B the related Staggered Settlement
Dates (the first of which will be such Nominal Settlement Date and the last of
which will be no later than twenty (20)

 

4



--------------------------------------------------------------------------------

 

Exchange Business Days following such Nominal Settlement Date) or delivery times
and how it will allocate the Shares it is required to deliver hereunder among
the Staggered Settlement Dates or delivery times;

 

  (2) the aggregate number of Shares that MLI will deliver to Party B hereunder
on all such Staggered Settlement Dates or delivery times will equal the number
of Shares that MLI would otherwise be required to deliver on such Nominal
Settlement Date; and

 

  (3) the Physical Settlement terms will apply on each Staggered Settlement
Date, except that the Shares comprising the Settlement Amount will be allocated
among such Staggered Settlement Dates or delivery times as specified by MLI in
the notice referred to in clause (1) above.

Notwithstanding anything herein to the contrary, solely in connection with a
Staggered Settlement Date, MLI shall be entitled to deliver Shares to Party B
from time to time prior to the date on which MLI would be obligated to deliver
them to Party B pursuant to the Physical Settlement terms set forth above, and
Party B agrees to credit all such early deliveries against MLI’s obligations
hereunder in the direct order in which such obligations arise. No such early
delivery of Shares will accelerate or otherwise affect any of Party B’s
obligations to MLI hereunder.

5. Matters Relating to Agent:

In connection with the Transaction confirmed hereby, the Agent, a broker-dealer
registered under the Securities Exchange Act of 1934 as amended (the “Exchange
Act”), will be responsible for: (a) effecting the Transaction (though the Agent
shall not be responsible for negotiating the terms of the Transaction),
(b) issuing all required confirmations and statements to Party B relating to the
Transaction, (c) as between MLI and the Agent, extending or arranging for the
extension of any credit to Party B in connection with the Transaction,
(d) maintaining required books and records relating to the Transaction,
(e) complying, to the extent applicable, with Rule 15c3-1 under the Exchange Act
and (f) unless otherwise permitted under applicable law or applicable
interpretations thereof, receiving, delivering and safeguarding funds and
securities in compliance with Rule 15c3-3 under the Exchange Act.

The Agent is acting hereunder solely in its capacity as agent (and not as
principal or guarantor) in connection with the Transaction entered into between
Party B and MLI, pursuant to instructions received from Party B and MLI, and
shall have no responsibility or liability to Party B or MLI arising from any
failure by either of them to pay or perform any obligation hereunder. Each of
Party B and MLI acknowledges the foregoing and agrees that it will proceed
solely against the other to collect or recover any funds or securities owing to
it in connection with or arising from the Transaction. The Agent shall not be
deemed to have endorsed or guaranteed the Transaction confirmed hereby and shall
have no responsibility or liability to either Party B or MLI except for gross
negligence or willful misconduct in the performance of its duties as agent.

Notwithstanding anything to the contrary that may be contained herein, all
notices, communications, demands or deliveries of funds or securities hereunder
between Party B and MLI shall be effected through the Agent at the address and
to the accounts set forth below:

Merrill Lynch, Pierce, Fenner & Smith Incorporated,

as Agent

Four World Financial Center

North Tower, 5th Floor

New York, NY 10080

Attention: Equity-Linked Capital Markets

Tel: (212) 449-6763

Fax: (212) 738-1069

 

5



--------------------------------------------------------------------------------

6. Account Details:

 

Account for payments and delivery of
Shares to Party B:    [To be advised] Account for payments to MLI:   

[Chase Manhattan Bank, New York

ABA: 02100021

FAO: MLI Equity Derivatives

A/C: 066213118]

7. Other Provisions:

 

Regulatory Compliance:    Notwithstanding any contrary provisions in this
Confirmation or the Agreement, the parties agree that if the delivery of Shares
upon settlement (i) is or would be subject to any restriction under any law,
rule, regulation or order of any governmental authority or (ii) would subject
MLI or Agent, in MLI’s good faith judgment, to liability or potential liability
under applicable federal securities laws (any event or condition described in
clauses (i) or (ii), a “Legal Obstacle”), the parties will negotiate in good
faith a procedure to effect settlement of such Shares in a manner that is not
subject to such Legal Obstacle and that is satisfactory in form and substance to
their respective counsel. So long as such Legal Obstacle is applicable, the
failure to make such delivery (or related payments or deliveries) shall not be
an Event of Default. If the parties do not agree on a mutually satisfactory
procedure within ten (10) Exchange Business Days, settlement of this Transaction
shall be effected by the payment of an amount in cash equal to the value of the
number of Shares to be delivered as determined by the Calculation Agent in a
commercially reasonable manner. Compliance with Securities Laws:    Each party
represents and agrees that it has complied, and will comply, in connection with
this Transaction and all related sales and purchases of Shares, with the
applicable provisions of the Securities Act of 1933 as amended (the “Securities
Act”), the Exchange Act and the rules and regulations thereunder, including,
without limitation, Rules 10b-5, 10b-18 and 13(e), as applicable, under the
Exchange Act, provided that each party shall be entitled to rely conclusively on
any information communicated by the other party concerning such other party’s
market activities.    Each party acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act by virtue of Section 4(2) thereof. Accordingly, Party B
represents and warrants to MLI that (i) it has the financial ability to bear the
economic risk of its investment in the Transaction and is able to bear a total
loss of its investment, (ii) it is an “accredited investor” as that term is
defined in Regulation D as promulgated under the Securities Act and (iii) the
disposition of the Transaction is restricted under this Confirmation, the
Securities Act and state securities laws. Party B Representations:    Party B
further represents that:    (a) each of its filings under the Securities Act,
the Exchange Act, or other applicable securities laws that are required to be
filed have been filed and that, as of the respective dates thereof, and as of
each of the three (3) Exchange Business Days preceding the Trade Date, they do
not contain any untrue statement of a material fact or omission of a material
fact required to be stated therein or necessary in order to make the statements
made, in the light of the circumstances under which they were made, not
misleading;

 

6



--------------------------------------------------------------------------------

   (b) if Party B were to have purchased a number of Shares equal to the Number
of Shares on the Trade Date using Merrill Lynch, Pierce, Fenner & Smith
Incorporated as broker, such purchase(s) would have complied with (i) all laws
and regulations applicable to Party B, (ii) the constitutional documents of
Party B and (iii) all contractual obligations of Party B;    (c) if Party B
purchases any Shares pursuant to this Transaction, such purchase(s) will comply
with (i) all laws and regulations applicable to Party B, (ii) the constitutional
documents of Party B and (iii) all contractual obligations of Party B;    (d)
Party B is not entering into this Agreement to create actual or apparent trading
activity in the Shares (or any security convertible into or exchangeable for
Shares) or to manipulate the price of the Shares (or any security convertible
into or exchangeable for Shares);    (e) Party B is not, and after giving effect
to this Transaction, will not be, required to register as an “investment
company” as such term is defined in the Investment Company Act of 1940;    (f)
as of the Trade Date and the Prepayment Date, Party B is not “insolvent” (as
such term is defined under Section 101(32) of the U.S. Bankruptcy Code.) Set
Off:   

Upon the occurrence of an Event of Default or Termination Event with respect to
Counterparty as the Defaulting Party or the Affected Party (“X”), MLI (“Y”) will
have the right (but not be obliged) without prior notice to X or any other
person to set-off or apply any obligation of X under an Equity Contract owed to
Y (or any Affiliate of Y) (whether or not matured or contingent and whether or
not arising under this Agreement, and regardless of the currency, place of
payment or booking office of the obligation) against any obligation of Y (or any
Affiliate of Y) under an Equity Contract owed to X (whether or not matured or
contingent and whether or not arising under this Agreement, and regardless of
the currency, place of payment or booking office of the obligation). Y will give
notice to the other party of any set-off effected under this section.

 

“Equity Contract” shall mean for purposes of this section any Transaction
relating to Shares between X and Y that qualifies as ‘equity’ under applicable
accounting rules. Amounts (or the relevant portion of such amounts) subject to
set-off may be converted by Y into the Termination Currency at the rate of
exchange at which such party would be able, acting in a reasonable manner and in
good faith, to purchase the relevant amount of such currency.

 

If any obligation is unascertained, Y may in good faith estimate that obligation
and set-off in respect of the estimate, subject to the relevant party accounting
to the other when the obligation is ascertained. Nothing in this section shall
be effective to create a charge or other security interest. This section shall
be without prejudice and in addition to any right of set-off, combination of
accounts, lien or other right to which any party is at any time otherwise
entitled (whether by operation of law, contract or otherwise).

 

Notwithstanding any provision of the Agreement as incorporated in any
Confirmation or any other existing or future agreement, Counterparty hereby
waives any and all rights to set-off, whether arising under any agreement,
applicable law, or otherwise, except as provided herein.

   In the event of Counterparty’s bankruptcy, MLI waives any and all rights to
set-off it has, whether arising under any agreement, applicable law or
otherwise.

 

7



--------------------------------------------------------------------------------

Collateral:    No collateral is transferred in connection with this Transaction.
Transfer:    MLI may transfer its rights or delegate its obligations under this
Transaction with the prior written consent of Party B, provided that MLI may
assign its rights and delegate its obligations hereunder, in whole or in part,
to any affiliate (an “Assignee”) of Merrill Lynch & Co. (“ML&Co.”), effective
(the “Transfer Effective Date”) upon delivery to Party B of both (i) an executed
acceptance and assumption by the Assignee (an “Assumption”) of the transferred
obligations of MLI under this Transaction (the “Transferred Obligations”) and
(ii) an executed guarantee (the “Guarantee”) of ML&Co. of the Transferred
Obligations. On the Transfer Effective Date, (a) MLI shall be released from all
obligations and liabilities arising under the Transferred Obligations and (b)
the Transferred Obligations shall cease to be Transactions(s) under the
Agreement and shall be deemed to be Transactions(s) under the ISDA Master
Agreement between Assignee and Party B, provided that, if at such time Assignee
and Party B have not entered into a Master Agreement, Assignee and Party B shall
be deemed to have entered into a form of the 1992 ISDA Master Agreement
(Multicurrency—Cross Border) and Schedule substantially in the form of the
Master Agreement and Schedule between Party B and MLI. Regulation:    MLI is
regulated by The Securities and Futures Authority Limited and has entered into
this Transaction as principal. Indemnification:    Party B agrees to indemnify
MLI and its affiliates and their respective directors, officers, agents and
controlling parties (MLI and each person being an “Indemnified Party”) from and
against any and all losses, claims, damages and liabilities, joint and several,
to which such Indemnified Party may become subject under any applicable law, or
otherwise related to, arising out of any breach by Party B of its
representations, warranties and covenants pursuant to the Master Agreement and
this Confirmation and will reimburse any Indemnified Party for all expenses
(including reasonable and documented legal fees and expenses) as they are
incurred in connection with the investigation of, preparation for, or defense of
any pending or threatened claim or any action or proceeding arising therefrom,
whether or not such Indemnified Party is a party thereto. Party B will not be
liable under the foregoing Indemnification provision to the extent that any
loss, claim, damage, liability or expense is found in a final judgment by a
court to have resulted from MLI’s gross negligence or willful misconduct.

8. ISDA Master Agreement:

With respect to the Master Agreement, MLI and Party B each agree as follows:

“Specified Entity” means in relation to MLI and in relation to Party B for the
purpose of this Transaction: Not applicable.

“Specified Transaction” will have the meaning specified in Section 14 of the
Master Agreement.

 

8



--------------------------------------------------------------------------------

The “Cross Default” provisions of Section 5(a)(vi) of the Master Agreement will
not apply to MLI and Party B.

The “Credit Event Upon Merger” provisions of Section 5(b)(iv) of the Master
Agreement will not apply to MLI and Party B.

The “Automatic Early Termination” provision of Section 6(a) of the Master
Agreement will not apply to MLI or to Party B.

Payments on Early Termination. For the purpose of Section 6(e) of the Master
Agreement, payments in respect of this Transaction shall be limited to the
delivery of the Number of Shares (as reduced by any previous delivery of Shares
pursuant to section 3 hereof or otherwise) or an amount in cash equal in value
thereto as determined by the Calculation Agent in a commercially reasonable
manner.

“Termination Currency” means USD.

Tax Representations.

 

(a) Payer Representation. For the purpose of Section 3(e) of the Master
Agreement, each party represents to the other party that it is not required by
any applicable law, as modified by the practice of any relevant governmental
revenue authority, of any Relevant Jurisdiction to make any deduction or
withholding for or on account of any Tax from any payment (other than interest
under Section 2(e), 6(d)(ii), or 6(e) of the Master Agreement) to be made by it
to the other party under the Master Agreement. In making this representation,
each party may rely on (i) the accuracy of any representations made by the other
party pursuant to Section 3(f) of the Master Agreement, (ii) the satisfaction of
the agreement contained in Section 4(a)(i) or 4(a)(iii) of the Master Agreement,
and the accuracy and effectiveness of any document provided by the other party
pursuant to Section 4(a)(i) or 4(a)(iii) of the Master Agreement, and (iii) the
satisfaction of the agreement of the other party contained in Section 4(d) of
the Master Agreement; provided that it will not be a breach of this
representation where reliance is placed on clause (ii) above and the other party
does not deliver a form or document under Section 4(a)(iii) of the Master
Agreement by reason of material prejudice to its legal or commercial position.

 

(b) Payee Representation. For the purpose of Section 3(f) of the Master
Agreement, each party makes the following representations to the other party:

 

  (i) MLI represents that it is a corporation organized under the laws of
England and Wales.

 

  (ii) Party B represents that it is a corporation incorporated in Nevada.

Delivery Requirements. For the purpose of Sections 4(a)(i) and (ii) of the
Master Agreement, each party agrees to deliver the following documents:

 

(a) Tax forms, documents or certificates to be delivered are:

Each party agrees to complete (accurately and in a manner reasonably
satisfactory to the other party), execute, and deliver to the other party,
United States Internal Revenue Service Form W-9 or W-8 BEN, or any successor of
such form(s): (i) before the first payment date under this Confirmation;
(ii) promptly upon reasonable demand by the other party; and (iii) promptly upon
learning that any such form(s) previously provided by the other party has become
obsolete or incorrect.

 

9



--------------------------------------------------------------------------------

(b) Other documents to be delivered:

 

Party Required to
Deliver Document

  

Document Required to be Delivered

  

When Required

   Covered by
Section 3(d)
Representation

Party B

   Evidence of the authority and true signatures of each official or
representative signing this Confirmation    Upon or before execution and
delivery of this Confirmation    Yes

Party B

   Certified copy of the resolution of the Board of Directors or equivalent
document authorizing the execution and delivery of this Confirmation and such
other certificates as MLI shall reasonably request    Upon or before execution
and delivery of this Confirmation    Yes

Party B

   An opinion of counsel, dated as of the Trade Date and reasonably acceptable
to MLI in form and substance, with respect to the matters set forth in Section
3(a) of the Agreement.    Upon or before execution and delivery of this
Confirmation.    No

Party B

   A certificate of a responsible officer of Party B, in form and substance
reasonably acceptable to MLI, confirming the representation set forth in clause
(f) under the heading “Other Provisions – Party B Representations” and
describing in reasonable detail the basis for the conclusions set forth therein.
   On the Trade Date and the Prepayment Payment Date    Yes

MLI

   Guarantee of its Credit Support Provider, substantially in the form of
Exhibit A attached hereto, together with evidence of the authority and true
signatures of the signatories, if applicable    Upon or before execution and
delivery of this Confirmation    No

Addresses for Notices. For the purpose of Section 12(a) of the Master Agreement:

Address for notices or communications to MLI for all purposes:

 

Address:

   Merrill Lynch International    Merrill Lynch Financial Centre    2 King
Edward Street    London EC1A 1HQ    Attention: Manager, Fixed Income Settlements
   Facsimile: 44 207 995 2004    Telephone: 44 207 995 3769

Additionally, a copy of all notices pursuant to Sections 5, 6, and 7 as well as
any changes to Party B’s address, telephone number or facsimile number should be
sent to:

 

Address:

   GMI Counsel      Merrill Lynch World Headquarters      4 World Financial
Center      New York, New York 10080

Attention:

   Global Equity Derivatives

Facsimile No.:

   (212) 449-6576

Telephone No.:

   (212) 449-6309

 

10



--------------------------------------------------------------------------------

Address for notices or communications to Party B for all purposes:

 

Address:

   American Oriental Bioengineering, Inc.      90 Park Avenue, 17th Floor     
New York, NY 10016

Attention:

   Lily Li      Chief Financial Officer

Telephone No.:

   212-786-7566

Facsimile No.:

   212-786-7569

Process Agent. For the purpose of Section 13(c) of the Master Agreement, MLI
appoints as its Process Agent:

 

Address:

   Merrill Lynch, Pierce, Fenner & Smith Incorporated      222 Broadway, 16th
Floor      New York, New York 10038

Attention:

   Litigation Department

Party B does not appoint a Process Agent.

Multibranch Party. For the purpose of Section 10(c) of the Master Agreement:
Neither MLI nor Party B is a Multibranch Party.

Calculation Agent. The Calculation Agent is MLI, whose judgments, determinations
and calculations in the Transaction and any related hedging transaction between
the parties shall be made in good faith and in a commercially reasonable manner.

Credit Support Document.

MLI: Guarantee of ML&Co. in the form attached hereto as Exhibit A.

Party B: Not Applicable

Credit Support Provider.

With respect to MLI: ML&Co.

With respect to Party B: Not Applicable.

Governing Law. This Confirmation will be governed by, and construed in
accordance with, the laws of the State of New York.

Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction. Each party (i) certifies that
no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
the Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.

Netting of Payments. The provisions of Section 2(c) of the Master Agreement
shall not be applicable to the Transaction.

Basic Representations. Section 3(a) of the Master Agreement is hereby amended by
the deletion of “and” at the end of Section 3(a)(iv); the substitution of a
semicolon for the period at the end of Section 3(a)(v) and the addition of
Sections 3(a)(vi), as follows:

Eligible Contract Participant; Line of Business. Each party agrees and
represents that it is an “eligible contract participant” as defined in
Section 1a(12) of the U.S. Commodity Exchange Act, as amended (“CEA”), this
Agreement and the Transaction thereunder are subject to individual negotiation
by the parties and have not been executed or traded on a “trading facility” as
defined

 

11



--------------------------------------------------------------------------------

in Section 1a(33) of the CEA, and it has entered into this Confirmation and the
Transaction in connection with its business or a line of business (including
financial intermediation), or the financing of its business.

Acknowledgements.

 

(a) The parties acknowledge and agree that there are no other representations,
agreements or other undertakings of the parties in relation to the Transaction,
except as set forth in this Confirmation.

 

(b) The parties hereto intend for:

 

  (i) the Transaction to be a “securities contract” as defined in Section 741(7)
of Title 11 of the United States Code (the “Bankruptcy Code”), qualifying for
the protections under Section 555 of the Bankruptcy Code;

 

  (ii) a party’s right to liquidate the Transaction and to exercise any other
remedies upon the occurrence of any Event of Default under the Master Agreement
with respect to the other party to constitute a “contractual right” as defined
in the Bankruptcy Code;

 

  (iii) all payments for, under or in connection with the Transaction, all
payments for the Shares and the transfer of such Shares to constitute
“settlement payments” as defined in the Bankruptcy Code.

Amendment of Section 6(d)(ii). Section 6(d)(ii) of the Master Agreement is
modified by deleting the words “on the day” in the second line thereof and
substituting therefore “on the day that is three Local Business Days after the
day.” Section 6(d)(ii) is further modified by deleting the words “two Local
Business Days” in the fourth line thereof and substituting therefore “three
Local Business Days.”

Amendment of Definition of Reference Market-Makers. The definition of “Reference
Market-Makers” in Section 14 is hereby amended by adding in clause (a) after the
word “credit” and before the word “and” the words “or to enter into transactions
similar in nature to Transactions.”

Consent to Recording. Each party consents to the recording of the telephone
conversations of trading and marketing personnel of the parties and their
Affiliates in connection with this Confirmation. To the extent that one party
records telephone conversations (the “Recording Party”) and the other party does
not (the “Non-Recording Party”), the Recording Party shall in the event of any
dispute, make a complete and unedited copy of such party’s tape of the entire
day’s conversations with the Non-Recording Party’s personnel available to the
Non-Recording Party. The Recording Party’s tapes may be used by either party in
any forum in which a dispute is sought to be resolved and the Recording Party
will retain tapes for a consistent period of time in accordance with the
Recording Party’s policy unless one party notifies the other that a particular
transaction is under review and warrants further retention.

Disclosure. Each party hereby acknowledges and agrees that MLI has authorized
Party B to disclose the Transaction and any related hedging transaction between
the parties if and to the extent that Party B reasonably determines (after
consultation with MLI) that such disclosure is required by law or by the rules
of The New York Stock Exchange or any securities exchange.

Severability. If any term, provision, covenant or condition of this
Confirmation, or the application thereof to any party or circumstance, shall be
held to be invalid or unenforceable in whole or in part for any reason, the
remaining terms, provisions, covenants, and conditions hereof shall continue in
full force and effect as if this Confirmation had been executed with the invalid
or unenforceable provision eliminated, so long as this Confirmation as so
modified continues to express, without material change, the original intentions
of the parties as to the subject matter of this Confirmation and the deletion of
such portion of this Confirmation will not substantially impair the respective
benefits or expectations of parties to this Confirmation; provided, however,
that this severability provision shall not be applicable if any provision of
Section 2, 5, 6 or 13 of the Master Agreement (or any definition or provision in
Section 14 to the extent that it relates to, or is used in or in connection with
any such Section) shall be so held to be invalid or unenforceable.

 

12



--------------------------------------------------------------------------------

Affected Parties. For purposes of Section 6(e) of the Master Agreement, each
party shall be deemed to be an Affected Party in connection with Illegality and
any Tax Event.

[Signatures to follow on separate page]

 

13



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of the
agreement between Party B and MLI by executing the copy of this Confirmation
enclosed for that purpose and returning it to the Agent by facsimile
transmission (Telecopier No. (212) 738-1069).

Confirmed as of the date first above written:

 

MERRILL LYNCH INTERNATIONAL By:    /s/ Fran Jacobson Name: Fran Jacobson Title:
  Authorized Signatory

Confirmed as of the date first above written:

 

AMERICAN ORIENTAL BIOENGINEERING, INC. By:    /s/ Tony Liu Name: Tony Liu
Title:  Chairman and Chief Executive Officer

Acknowledged and agreed as to matters relating to the Agent:

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

solely in its capacity as Agent hereunder

By:    /s/ Brian Carver   Name: Brian Carver   Title:  Authorized Signatory

 

14



--------------------------------------------------------------------------------

Exhibit A

GUARANTEE OF MERRILL LYNCH & CO., INC.

FOR VALUE RECEIVED, receipt of which is hereby acknowledged, MERRILL LYNCH &
CO., INC., a corporation duly organized and existing under the laws of the State
of Delaware (“ML & Co.”), hereby unconditionally guarantees to American Oriental
Bioengineering, Inc. (the “Company”), the due and punctual payment of any and
all amounts payable by Merrill Lynch International, a company organized under
the laws of England and Wales (“ML”), under the terms of the Confirmation of
Forward Stock Purchase Transaction between the Company and ML (ML as Seller),
dated as of July 15, 2008 (the “Confirmation”), including, in case of default,
interest on any amount due, when and as the same shall become due and payable,
whether on the scheduled payment dates, at maturity, upon declaration of
termination or otherwise, according to the terms thereof. In case of the failure
of ML punctually to make any such payment, ML & Co. hereby agrees to make such
payment, or cause such payment to be made, promptly upon demand made by the
Company to ML & Co.; provided, however that delay by the Company in giving such
demand shall in no event affect ML & Co.’s obligations under this Guarantee.
This Guarantee shall remain in full force and effect or shall be reinstated (as
the case may be) if at any time any payment guaranteed hereunder, in whole or in
part, is rescinded or must otherwise be returned by the Company upon the
insolvency, bankruptcy or reorganization of ML or otherwise, all as though such
payment had not been made.

ML & Co. hereby agrees that its obligations hereunder shall be unconditional,
irrespective of the validity, regularity or enforceability of the Confirmation;
the absence of any action to enforce the same; any waiver or consent by the
Company concerning any provisions thereof; the rendering of any judgment against
ML or any action to enforce the same; or any other circumstances that might
otherwise constitute a legal or equitable discharge of a guarantor or a defense
of a guarantor. ML covenants that this guarantee will not be discharged except
by complete payment of the amounts payable under the Confirmation. This
Guarantee shall continue to be effective if ML merges or consolidates with or
into another entity, loses its separate legal identity or ceases to exist.

ML & Co. hereby waives diligence; presentment; protest; notice of protest,
acceleration, and dishonor; filing of claims with a court in the event of
insolvency or bankruptcy of ML; all demands whatsoever, except as noted in the
first paragraph hereof; and any right to require a proceeding first against ML.

ML & Co. hereby certifies and warrants that this Guarantee constitutes the valid
obligation of ML & Co. and complies with all applicable laws.

This Guarantee shall be governed by, and construed in accordance with, the laws
of the State of New York.

This Guarantee may be terminated at any time by notice by ML & Co. to the
Company given in accordance with the notice provisions of the Confirmation,
effective upon receipt of such notice by the Company or such later date as may
be specified in such notice; provided, however, that this Guarantee shall
continue in full force and effect with respect to any obligation of ML under the
Confirmation.

This Guarantee becomes effective concurrent with the effectiveness of the
Confirmation, according to its terms.

IN WITNESS WHEREOF, ML & Co. has caused this Guarantee to be executed in its
corporate name by its duly authorized representative.

 

MERRILL LYNCH & CO., INC. By:       

Name:

Title:

Date:

 

15